Title: [October 1772]
From: Washington, George
To: 




Octr. 1st. At home all day with the Gentn. that came yesterday Afternoon—Colo. Burwell & Mr. Jno. Fitzhugh & Colo. Fairfax

came to Dinner. Colo. Burwell & Mr. Jno. Fitzhugh Stayd all Night. The other Gentn. went away after Dinner.
   
 


2. Colo. Burwell & Mr. Fitzhugh went away after Dinner.
 


3. I rid to Muddy hole Doeg Run &ca. before Dinner, in the Afternoon went into the Neck.
 


4. Set of for the Annapolis Races. Dined and lodged at Mr. Boucher’s.


   
   Jacky Custis accompanied GW on this trip to the races (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 60).



 


5. Reachd Annapolis. Dined at the Coffee House with the Jocky Club & lodgd at the Govrs. after going to the Play.
 


6. Dined at Majr. Jenifers—went to the Ball and Suppd at the Govrs.


   
   The four days of racing began this morning at 11:00. The Maryland Gazette expected “good Sport, as a great Number of Horses are already come from the Northward and Southward, to start for the different Purses.” GW lost £1 6d. on this year’s races (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 60). The ball was held at the Assembly House, “Tickets for Gentlemen [priced] at a Dollar each (without which they cannot possibly be admitted)” (Md. Gaz., 1 Oct. 1772).



 



7. Dined at the Govrs. and went to the Play afterwards.


   
   The plays attended by GW this week were part of the fall season of David Douglass’s American Company, which opened in Annapolis 1 Sept. (RANKINHugh F. Rankin. The Theater in Colonial America. Chapel Hill, N.C., 1960., 166–67).



 


8. Dined at Colo. Loyds and went to the Play. From thence early to my Lodgings.

   
   
   Edward Lloyd (1744–1796), of Wye House, Talbot County, Md., was the son of Edward Lloyd (1711-1770) and Anne Rousby Lloyd. He was a member of the Maryland General Assembly with a handsome town house in Annapolis. He was married to Elizabeth Tayloe, daughter of John Tayloe of Mount Airy in Richmond County, Va.



 


9. Dined at Mr. Ridouts. Went to the Play & to the Govrs. to Supper.


   
   Playing at the theater today were a new comedy, The West Indian, and a new comic opera, The Padlock (Md. Gaz., 8 Oct. 1772; RANKINHugh F. Rankin. The Theater in Colonial America. Chapel Hill, N.C., 1960., 132, 164).



 


10th. Dined with Mr. Carroll of Carrollton & set out for Mr. Bouchers which place I arrivd at abt. 8 Oclock.
 


11. Got home to a late Dinner. Jno. Parke Custis came with me found Mrs. Barnes there.
 


12. Rid to the Ferry, Mill, Doeg Run & Muddy hole Plantns. before Dinner & went into the Neck to run some lines afterwds.
 


13. Went up to Alexandria & returnd home to Dinner. C[aptain] Posey came.
 


14. Went into the Neck to lay of some Fencing &ca. Posey went away.


   
   GW today paid Posey £11 11s. 3d. for his right to 3,000 acres of land under the Proclamation of 1763 (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 61).



 


15. Rid to the Mill &ca.
 


16. At home all day. Mr. Piper & Mr. Adam came to Dinner and went away afterwards. Captn. McCarty his wife & Son came after Dinnr. & stayd the Night.


   
   Capt. Daniel McCarty and his wife, Sinah Ball McCarty, had one son, Daniel McCarty (1759–1801), who married a daughter of George Mason.



 


17. They went away after Breakfast. I rid out in the Afternoon to the Mill & Doeg Run.
 



18. Dined at Belvoir & returnd.
 


19. Went up to Court at Alexa. Returnd in the Afternoon.


   
   The court was in session 19–20 Oct., but GW was not recorded among the justices present (Fairfax County Order Book for 1772–74, 131–39, Vi Microfilm).



 


20. Rid to the Ferry, Mill, Doeg Run & Muddy hole Plantns.
 


21st. Set of for Williamsburg. Dined at Colchester & lodgd in Dumfries. Mrs. Washington Mr. & Miss Custis with me.
 


22. Reachd Fredericksburg to Dinner. Lodgd at Colo. Lewis’s.
 


23. Dined at Caroline Court House and reachd Hubbards in the Afternoon. Founderd two of my Horses.
 


24. Reachd Todds Bridge to Breakfast & Colo. Bassets in the Evening.
Captn. Crawford came there to Dinner.
 


25. Assisting Crawford with his Surveys.


   
   William Crawford had returned from the Ohio country with 13 surveys totaling 127,899 acres out of the 200,000 acres of bounty land promised in 1754 by Governor Dinwiddie to soldiers and officers of the Virginia Regiment. Crawford and GW were now preparing to enter the surveys and have patents issued to the various officers and men, or to their survivors (receipt for surveys from Thomas Everard, 13 Nov. 1772, ICHi).



 


26. About the same business day also.
 


27. On the same business.
 


28. Still employed in the same Work.
 


29. Ditto—Ditto.
 


30. Ditto—Ditto.
 


31. Went a fox hunting & killed a Fox in Compa. with sevl. others.
